DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       RAPHAEL VERDEROSA,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D15-1684

                           [October 28, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Geoffrey D. Cohen, Judge; L.T. Case No. 14-
10452CF10A.

   Carey Haughwout, Public Defender, and Amy Lora Rabinowitz,
Assistant Public Defender, West Palm Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

   The final judgment and order of restitution is affirmed. This cause is
remanded to the trial court for entry of a written judgment of conviction
and sentence, however, as neither can be located in the record on appeal
or online docket for this case. The judgment shall be entered nunc pro
tunc to the date of the adjudication and sentencing.

GROSS, LEVINE and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.